In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00027-CR
        ______________________________


      WESLEY LEON SPANGLER, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 115th Judicial District Court
               Upshur County, Texas
               Trial Court No. 15,051




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                 MEMORANDUM OPINION

       Wesley Leon Spangler, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Spangler and his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                                    Jack Carter
                                                    Justice

Date Submitted:       February 1, 2011
Date Decided:         February 2, 2011

Do Not Publish




                                               2